Citation Nr: 0302797	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-01 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss, 
to include as secondary to service-connected healed left 
zygomatic arch fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service 
connection for hearing loss, to include as secondary to the 
service-connected healed left zygomatic arch fracture.  

In a statement to the RO, dated in August 2000, the veteran 
indicated that he was requesting entitlement to service 
connection for hearing loss in the left ear and that he did 
not have any problems with his right ear.  Therefore, the 
Board has framed the issue for appellate review as that 
listed on the front page of this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and VA's development activity, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  Competent clinical evidence of record does not establish 
that left ear hearing loss disability for VA purposes is 
etiologically related to service or the veteran's service-
connected healed left zygomatic arch fracture.

3.  The claim does not present a question of medical 
complexity or controversy to warrant referral for an 
independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, left ear sensorineural hearing loss may 
not be presumed to have been so incurred, nor is left ear 
hearing loss proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.310(a), 3.385 (2002); 38 C.F.R. § 3.307 (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002).

2.  The criteria for referral of the case for an IME opinion 
have not been met.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West Supp. 2002)).  The VCAA revises 
VA's obligations including in two significant ways.  First, 
VA has a duty to notify a claimant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits, as well as the development responsibilities of 
the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West Supp. 2002).  Second, VA has a duty to assist claimants 
in obtaining evidence necessary to substantiate their claims.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.



With respect to notice, in a July 2000 rating decision, a 
September 2000 statement of the case (SOC), an April 2002 
supplemental statement of the case, and RO letters, the 
appellant was informed of the evidence necessary to establish 
service connection for left ear hearing loss on a secondary 
basis and of the VA's development activity.  As such, the VA 
duty to notify has been met.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet App. June 19, 2002).  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran's service medical 
reports are of record, and VA and private treatment reports 
have been obtained.  The veteran was provided a VA 
audiological examination in November 2000.  In addition, in 
July 2001, the RO requested an opinion addressing the 
etiological relationship, if any, between the veteran's 
service-connected healed zygomatic arch fracture and his left 
ear hearing loss, from a VA ear nose and throat physician 
veteran.  The opinion was provided in September 2001.  A 
review of the record shows that all pertinent medical records 
have been obtained and that these records and those 
previously of record are sufficient to properly decide 
whether the veteran's claim should be granted.  

Service Connection laws and regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946 and sensorineural hearing 
loss becomes manifested or aggravated to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.309 
(2002); 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may also be established when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Service connection under 
§ 3.310(a) is also warranted for additional disability due to 
aggravation of a non service-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Hearing loss regulations

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran is currently service-connected for residuals of a 
healed left zygomatic arch fracture and a 10 percent 
evaluation has been assigned. 

Factual Background

Service medical records reflect that on pre-induction 
examination in September 1981, the veteran's left ear hearing 
was noted to be 15/15 on whispered voice testing.  Clinical 
evaluation of the ears and drums was normal.  In September 
1962, the veteran suffered a compound fracture of the zygoma, 
infraorbital rim.  There was infraorbital nerve involvement 
noted.  There was no evidence of any complaints or findings 
of hearing loss noted at that time or anytime thereafter.  A 
September 1963 service separation examination report reflects 
that an audiological evaluation at that time revealed pure 
tone thresholds of 15, 10, 15, 15 and 25 decibels in the left 
ear, as converted to International Standards Organization 
(ISO) units, at 500, 1000, 2000, 4000 and 6000 Hertz.  The 
veteran completed a report of medical history in conjunction 
with the separation examination in September 1993 wherein he 
denied he had, or had had, ear trouble.

Post-service VA and private medical records, dating from May 
1973 to September 2001 are of record.  A May 1973 VA 
examination report reflects that the veteran did not have 
hearing loss.  Left ear hearing loss disability for VA 
purposes was initially demonstrated on private audiological 
evaluation in January 1981.  An audiologist reported left ear 
pure tone testing revealed a sensorineural hearing loss of 45 
decibels at 1,000 Hertz.  A private physician's report, dated 
in April 1992, indicates that, on examination, the external 
canals and auricles were normal, and there was no 
inflammatory middle ear pathology.  On VA examination in 
February 1997, the diagnoses included left infraorbital nerve 
neuralgia, consistent with history of the left zygomatic arch 
fracture, and pattern of pain/tenderness.  In statements 
dated in September and October 2000, K.A., D.O., opined that 
the veteran's zygomatic arch fracture was the cause of the 
veteran's tinnitus and hearing loss in the left ear as a 
direct result of trauma to the head, respectively.  In 
November 2000, the veteran was seen at a private medical 
facility for left ear pain.  VA audiological evaluation in 
November 2000 revealed pure tone thresholds of 45, 45, 30, 35 
and 40, decibels in the left ear at 500, 1000, 2000, and 4000 
Hertz.  Speech recognition scores using the Maryland CNC Test 
were 72 percent in the left ear.  The examiner noted that the 
most likely etiology of the veteran's "hearing loss" was 
noise.  An assessment of mild to moderate high frequency 
sensorineural hearing loss with fair speech recognition 
ability in the left ear was recorded by the examiner.  

In July 2001, the RO requested that the Chief of Medical 
Administrative Services at the VA Medical Center in Detroit, 
Michigan to provide an opinion, after a review of the 
veteran's claims file, addressing whether it was at least as 
likely as not that the appellant's current hearing loss of 
the left ear was secondary to the service-connected left 
zygomatic arch fracture.  In a response, dated in September 
2001, a VA ear nose and throat specialist concluded that it 
was unlikely that the veteran's current hearing loss was 
caused or aggravated by the veteran's left zygomatic arch 
fracture.  In reaching this conclusion, the examiner 
indicated that the left zygomatic arch fracture occurred on 
September 25, 1962 and that an inservice audiogram, dated in 
September 1963, demonstrated normal hearing.  Therefore, the 
VA examiner opined there was no immediate permanent effect of 
the fracture on the veteran's hearing. 

Analysis

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's left ear hearing loss 
is etiologically related to service, or secondary to his 
service-connected healed left zygomatic arch fracture.  In 
this regard, the Board notes that no clinically significant 
decrease in hearing ability was demonstrated in service, and 
the record contains no competent evidence relating current 
left ear hearing loss to service.  The veteran has not 
alleged noise trauma in service.  Moreover, sensorineural 
hearing loss disability was not demonstrated within one year 
of discharge from service.  With respect to the evidence 
regarding secondary service connection, greater weight is to 
be accorded to the September 2001 opinion of the VA ear, nose 
and throat physician.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).

In according greater weight to the VA ear nose and throat 
physician's opinion of September 2001 over the opinions of 
K.A., D.O., dated in September and October 2000, the Board 
observes that the VA physician reviewed the veteran's entire 
claims file, to specifically include the September 1963 
separation examination report, which demonstrated that the 
veteran did not have hearing loss after he sustained the left 
zygomatic arch fracture.  It does not appear that K.A., D.O. 
reviewed the veteran's claims file or service medical records 
in rendering either one of his opinions.  In addition, the 
September 2001 opinion was rendered by a VA ear, nose and 
throat specialist.  Therefore, the Board accords less weight 
to the opinion of K.A., DO.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) ("[t]he BVA has the duty to assess the 
credibility and weight to be given the evidence")); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the statements submitted by the 
veteran and his friends, dated in December and January 1999 
and July 2000 with respect to the appellant's current left 
ear hearing loss.  However, being a lay person, neither the 
veteran or his friends are competent to opine as to matters 
which require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

IME

The Board notes that in the January 2003 Informal Hearing 
Presentation, the veteran's representative requested an 
independent medical expert (IME) opinion. The Board may 
obtain an advisory medical opinion from a medical expert who 
is not a VA employee when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 1991); 38 
C.F.R. § 20.901(d) (2002).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  However, the 
central nexus question has been addressed by both a private 
and a VA physician.  The latter opinion was preceded by a 
review of all of the relevant medical evidence, to 
specifically include the service medical records and was 
provided by an ear, nose and throat specialist.  The Board 
finds that this appeal does not present a question of medical 
complexity or controversy to warrant referral for an 
additional opinion.  Accordingly, the Board finds that an IME 
opinion is not necessary for an equitable disposition of this 
issue.

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of his claim 
weigh against a finding that the current left ear hearing 
loss was incurred in or aggravated by active service, may be 
presumed to have been so incurred, or was caused or 
chronically worsened by the service-connected healed left 
zygomatic arch fracture.  As a preponderance of the medical 
evidence of record weighs against the claim, the doctrine of 
reasonable doubt is not applicable, and the appellant's claim 
of entitlement to service connection for left ear hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on 
appeal is denied.


ORDER

Service connection for left ear hearing loss, to include as 
secondary to service-connected healed left zygomatic arch 
fracture, is denied. 


REMAND

In a July 2000 rating decision, the RO also denied an 
evaluation in excess of 10 percent for the service-connected 
healed left zygomatic arch fracture.  The veteran was 
informed of the RO's decision in August 2000.  In a statement 
received in August 2000, the veteran indicated that he 
disagreed with the July 2000 RO decision, and listed the 
issue of entitlement to an increased evaluation for service-
connected left zygomatic arch fracture. 

In addition, in an April 2002 rating decision, the RO denied 
entitlement to service connection for tinnitus as secondary 
to service-connected healed left zygomatic fracture.  The 
veteran was informed of the RO's decision that same month.  
In an argument, dated in June 2002, the veteran's 
representative argued that the Board should award service 
connection for tinnitus.  This statement is construed as a 
NOD with the April 2002 RO rating decision.  However, a 
review of the record shows that the RO has not issued a SOC 
with regard to either the denial of an increased evaluation 
for the service-connected healed left zygomatic arch 
fracture, currently evaluated as 10 percent disabling, or the 
denial of entitlement to service connection for tinnitus, to 
include as secondary to the service-connected healed left 
zygomatic arch fracture.  When there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the RO's 
failure to issue a SOC on both of the aforementioned issues 
is a procedural defect requiring remand.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the issues of entitlement to an increased 
evaluation for service-connected healed left zygomatic arch 
fracture, currently evaluated as 10 percent disabling and 
entitlement to service connection for tinnitus, to include as 
secondary to the service-connected healed left zygomatic arch 
fracture, are REMANDED to the RO for the following action:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case reflecting RO adjudication of, and 
summarizing the law and evidence 
pertinent to, the claims of entitlement 
to an increased evaluation for service-
connected healed left zygomatic arch 
fracture, currently evaluated as 10 
percent disabling, and entitlement to 
service connection for tinnitus, to 
include as secondary to the service-
connected healed left zygomatic arch 
fracture.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
addressing each issue for which the 
veteran wishes to complete an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



